Filed 11/12/13 P. v. Pirtle CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                             DIVISION ONE

                                      STATE OF CALIFORNIA



THE PEOPLE,                                                         D063488

         Plaintiff and Respondent,
                                                                    (Super. Ct. Nos. SCD243096,
         v.                                                         SCN312679)

RICKY DON PIRTLE,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

Dwayne K. Moring, Judge. Judgment affirmed as modified.

         John L. Staley, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant

Attorney General, Julie L. Garland, Assistant Attorney General, Charles C.

Ragland and Jennifer B. Truong, Deputy Attorneys General, for Plaintiff and

Respondent.
       Ricky Don Pirtle appeals after he pleaded guilty to one count of possessing

a controlled substance for sale in two separate cases (SCD243096, SCN312679).

He received a total term of five years in local custody. He contends, the Attorney

General concedes, and we agree that the trial court erroneously calculated his total

presentence custody credits by calculating the actual custody credits and conduct

credits for his two cases separately, rather than adding the actual custody credits

for his two cases together and then calculating his conduct credits based on the

aggregate number of actual custody credits.

                                   DISCUSSION

       Pirtle served 57 and 23 actual days in custody, respectively, in case

numbers SCD243096 and SCN312679. The trial court was required to aggregate

the actual days in custody, resulting in an award of 80 days of actual custody

credits. (People v. Culp (2002) 100 Cal.App.4th 1278, 1283–1284.) Applying the

two days of presentence conduct credits for every two-day period of confinement

calculation under amended Penal Code section 4019, subdivision (f), Pirtle should

be awarded 80 days of conduct credits, for a total of 160 days of presentence

custody credits. Accordingly, the judgment must be modified to reflect a total of

160 days of presentence custody credits.

                                   DISPOSITION

       The judgment is modified to reflect a total of 160 days of presentence

custody credit. The clerk of the superior court is directed to prepare an amended




                                           2
abstract of judgment and forward a copy to the appropriate authorities. As so

modified, the judgment is affirmed.



                                                             MCINTYRE, J.

WE CONCUR:

HUFFMAN, Acting P. J.

MCDONALD, J.




                                        3